Citation Nr: 1000608	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  06-23 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a herniated disc.

2.  Entitlement to service connection for neuropathy, to 
include as secondary to a herniated disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran withdrew 
his request for a personal hearing by correspondence dated in 
July 2006.  The Board, in pertinent part, remanded the issues 
on appeal for additional development in June 2009.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand: To afford the Veteran a VA examination in 
accordance with the instructions of a prior Board remand.

A review of the record reveals that in its June 2009 remand 
instructions the Board requested that the Veteran be afforded 
a VA examination to determine the nature and etiology of any 
present herniated disc.  The examiner was also requested to 
review all pertinent records including "lay statements and 
post-service medical records."  Records show the Veteran 
subsequently underwent a VA examination in August 2009.  The 
provided examination report indicates on page one that the 
claims file and medical records were reviewed; however, on 
page five the examiner stated that service medical records 
and VA records were reviewed but that no private medical 
records were reviewed.  The Board further notes that the 
available record does not include service medical records and 
that reports indicate the Veteran's records may have been 
lost due to a fire at a government storage facility.  The 
examiner provided no comments as to the June 2005, December 
2005, and May 2006 private medical opinions of record and 
there is no indication this evidence was reviewed.  The 
United States Court of Appeals for Veterans Claims ("the 
Court") has held that a remand by the Board confers on the 
Veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  

In cases such as this when service records are unavailable 
due to no fault of the claimant VA has a "heightened duty" 
to assist in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board notes that 
a June 2005 private medical opinion indicated that the 
Veteran had "a substantial number of surgical procedures, 
both on his hip and on the long bones of the legs" and that 
one of his legs was shorter than the other.  The physician 
also stated that he "had a number of hip injuries and leg 
injuries related to parachute jumps, one in which he struck a 
heavy wooden fence, and one in which a sudden gust of ground 
wind caused him to land in a very hard manner."  The 
available record, however, does not include any specific 
information from the Veteran describing hip or leg injuries 
during active service nor has he indicated that he was, in 
fact, treated for hip, leg, or back injuries during active 
service.  An adequate determination in this case requires 
further information as to injuries and treatment in service 
and specific information as to the date and circumstances of 
any surgical procedure to the hip and legs.  If available, 
the medical records associated with each surgery should be 
obtained.  Therefore, additional development as to this 
matter is required prior to appellate review.

The Board also notes that the Veteran contends that he has 
neuropathy secondary to his herniated disc.  Therefore, 
appellate review of this matter must be deferred pending 
additional development of the herniated disc issue on appeal.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be requested to 
provide specific information as to any 
hip, leg, or back injuries sustained 
during active service and to identify the 
approximate date, place, and nature of 
any treatment provided during active 
service.  He should be notified of his 
responsibility to provide sufficient 
information for an adequate search of any 
service department records and requested 
to provide specific information as to the 
date and circumstances of each surgical 
procedure to the hip, legs, and back 
received after service.

He should be requested to provide the 
names, addresses and approximate dates of 
treatment of all medical care providers, 
VA and non-VA, who have treated him for 
hip, leg, or back disorders since active 
service.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If records identified by the 
Veteran cannot be obtained, a notation to 
that effect should be inserted in the 
file.  The Veteran is to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

2.  Thereafter, the Veteran's claims 
file should be returned to the August 
2009 VA examiner, if available, for 
clarification of the provided etiology 
opinion.  The examiner should be 
requested to review all of the 
pertinent evidence of record, to 
include lay statements and VA and 
private medical records, and to state 
whether it is at least as likely as not 
that the Veteran currently has a 
herniated disc that is causally or 
etiologically related to his military 
service.

If the August 2009 VA examiner is 
unavailable, the Veteran should be 
afforded an additional VA examination 
to determine the nature and etiology of 
any herniated disc that may be present.  
Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the lay 
statements and post-service medical 
records.  The examiner should then 
opine as to whether it is at least as 
likely as not that the Veteran 
currently has a herniated disc that is 
causally or etiologically related to 
his military service.

(The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.

3.  After completing these actions, the 
RO/AMC should conduct any other 
development as may be indicated by a 
response received as a consequence of 
the action taken in the preceding 
paragraphs.

4.  When the development requested has 
been completed, the case should be 
reviewed by the RO/AMC on the basis of 
additional evidence.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished 
a Supplemental Statement of the Case 
and be afforded a reasonable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


